Exhibit 10.36

Execution Copy

AMENDMENT TO SEVERANCE AND NONSOLICATION AGREEMENT

THIS AMENDMENT (this “Amendment”), effective as of August 10, 2007, by and
between WCI Communities, Inc., a Delaware corporation (the “Company”), and
                                 (the “Executive”), amends that certain
Severance and Nonsolicitation Agreement, dated as of
                                , 2002, by and between the Company and the
Executive, as heretofore amended (the “Severance Agreement”).

In consideration of the mutual covenants contained herein and the continued
employment of the Executive by the Company, the parties agree as follows:

1. The Severance Agreement is hereby amended by deleting Section 1(c) thereof in
its entirety and substituting therefor the following:

“‘Change in Control’ as used in this Agreement shall have the same meaning given
such term in the 2004 Stock Incentive Plan of WCI Communities, Inc., or any
successor to such plan that provides for the grant of equity awards to employees
of the Company.”

2. The Severance Agreement is hereby amended by deleting Section 1(e) thereof in
its entirety and substituting therefor the following:

“‘Good Reason’ means, following a Change in Control: (i) any material reduction
in Executive’s salary below the level of Base Salary or (ii) any material
adverse change in Executive’s duties, title or responsibilities; provided,
however, that Good Reason shall not be deemed to have occurred unless Executive
gives WCI thirty (30) days written notice, and within such thirty (30) day
period, the Company does not restore Executive’s Base Salary or restore
Executive to the prior position, in which event Good Reason shall be deemed to
have occurred at the time of the giving of such written notice. Good Reason
shall cease to exist for an event or condition described in clauses (i) or
(ii) above on the 90th day following its occurrence, unless the Executive has
given the Company written notice thereof prior to such date.”

3. The Severance Agreement is hereby amended by adding the following sentence
immediately after the first sentence of Section 2(b) thereof:

“For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the right to receive such installments shall be treated as the
right to receive a series of separate payments, as defined in Treas. Reg.
Section 1.409A-2(b)(2)(iii).”

 



--------------------------------------------------------------------------------

4. The Severance Agreement is hereby amended by deleting Section 13 thereof in
its entirety and substituting therefor the following:

“13. Legal Fees and Expenses. The prevailing party in any litigation to enforce
the terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys’ fees. If the Executive is awarded the right to
recover costs and expenses hereunder, the amount reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. The
Executive’s rights pursuant to this Section 13 shall expire at the end of 20
years after the effective date of this Agreement and shall not be subject to
liquidation or exchange for another benefit.”

5. The Severance Agreement is hereby amended by adding the following Section 19:

“19. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

  (a) if the payment or distribution is payable in a lump sum, the Executive’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Executive’s death or the
first day of the seventh month following the Executive’s separation from
service; and

 

  (b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated and the Executive’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Executive’s
death or the first day of the seventh month following the Executive’s separation
from service, whereupon the accumulated amount will be paid or distributed to
the Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final

 

- 2 -



--------------------------------------------------------------------------------

409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.”

6. All other provisions of the Agreement shall remain the same.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

WCI COMMUNITIES, INC. By:      

Jerry L. Starkey

Chief Executive Officer

EXECUTIVE

 

 

- 3 -